Proceeding under CPLR article 78 to review and to annul the determination of the Commissioner of Motor Vehicles revoking petitioner’s motor vehicle operator’s license because of his refusal to submit to a chemical blood test while charged with intoxication (Vehicle and Traffic Law, § 1194). Pursuant to statute (CPLR 7804), the proceeding was transferred to this court for disposition. Proceeding dismissed and determination confirmed, without costs. *747In our opinion, the evidence is sufficient to sustain the findings that (1) the police officer who arrested petitioner had reasonable grounds to believe petitioner was driving while intoxicated; (2) the arrest was properly made; and (3) petitioner was requested to and refused to submit to the test prescribed by statute. All of the errors assigned by petitioner are insufficient in law to overcome the administrative determination adverse to him (Matter of Finocchairo v. Kelly, 11 N Y 2d 58, cert. den. 370 U. S. 912). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.